DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Objections
Claims 1, 2, 5, 7, 8, and 28 are objected to because of the following informalities:
In claim 1 line 30, the phrase “edges are biased” needs to be replaced with “edges are biased by a spring” to introduce the “spring” now disclosed on line 38.
In claim 1 lines 33-35, both occurrences of the limitation “bed being sized and shaped for receiving” can be considered indefinite since the size and shape of the bed is dependent upon the unclaimed indefinite thumb/finger.  The limitations should be replaced with “bed being configured to receive”.  Claims 7, 8, and 28 have the same issue.
In claims 2 and 5, the phrase “the respective lever pivot hub” should be replaced with “a respective one of the lever pivot hubs”.
In claim 28 line 29, the phrase “edges are biased” needs to be replaced with “edges are biased by a spring” to provide the proper structure needed to perform the biasing function. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 24-26, the ratios are new matter.  The specification does not appear to provide any exact values for the characteristics (length, width, thickness, distance).  The specification really only provides that the characteristics are desirably less than a particular number (an open ended range).  It is unclear how the ratios have been determined in light of the lack of exact number especially when each of the characteristics can be any value that is less than the particular number.  Since the values can be any number in the ranges, do all possible values correspond with the ratios?  Also, the particular number is only the desirable value.  It is not clear if the values could be different than what is disclosed because the values are based on what is desired.  If none of these values are desired by the user, the values could be changed to what is desired and those values may be different than what is disclosed in the specification.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 22 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 21 and 22, claim 2 appears to already disclose the limitations of claims 21 and 22 since claim 2 discloses the phrase “each arm”.  It is unclear what Applicant’s intentions are.
With regards to claims 24-26, it is unclear how the ratios are calculated.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, 21-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2010/0319202) in view of Miles (D469,676).  Please see Figures below for Examiner added reference labels to Lin and Miles.
With regards to claims 1, 3, 5, 9, and 11-14, Lin discloses the invention including a nipper scissors having a first jaw (1) including a first cutting edge (2) and a first jaw pivot hub (3), the first cutting edge extending forward of the first jaw pivot hub (2, 3, Fig. 2), the first jaw pivot hub including first jaw keying structure (320, 320a, Fig. 6), a first lever (4) including a first lever pivot hub (5) and a first arm (6), the first arm extending rearward of the first lever pivot hub (5, 6, Fig. 2), the first lever pivot hub including first lever keying structure (310, 310a, Fig. 6), the first lever keying structure being mated with the first jaw keying structure to form a first keyed connection between the first lever pivot hub and the first jaw pivot hub (Fig. 6), a second jaw (7) including a second cutting edge (8) and a second jaw pivot hub (9), the second cutting edge extending forward of the second jaw pivot hub (8, 9, Fig. 2), the second jaw pivot hub including second jaw keying structure (320, 320a, Fig. 6), a second lever (10) including a second lever pivot hub (11) and a second arm (12), the second arm extending rearward of the second lever pivot hub (11, 12, Fig. 2), the second lever pivot hub including second lever keying structure (310, 310a, Fig. 6), the second lever keying structure being mated with the second jaw keying structure to form a second keyed connection between the second lever pivot hub and the second jaw pivot hub (Fig. 6), a fastener (33) pivotably connecting the first jaw hub to the second jaw hub and defining a pivot axis about which the first and second cutting edges are pivotable upward and downward with respect to each other for moving the cutting edges toward each other to a closed arrangement and away from each other to an open arrangement (Fig. 2), the first and second cutting edges extending forward of the pivot axis, and the first and second arms extending rearward of the pivot axis (Fig. 2), the first keyed connection connects the first cutting edge and the first arm for conjoint pivoting of the first cutting edge and the first arm about the pivot axis in which downward pivoting of the first arm causes upward pivoting of the first cutting edge (310, 310a, 320, 320a, Figs. 2, 3, 6), and the second keyed connection connects the second cutting edge and the second arm for conjoint pivoting of the second cutting edge with the second arm about the pivot axis in which upward pivoting of the second arm causes downward pivoting of the second cutting edge (310, 310a, 320, 320a, Figs. 2, 3, 6), the first arm includes a thumb structure (13), the second arm includes a finger structure (14), the arms each include a proximal end connected to a respect one of the lever pivot hub and a distal end opposite the proximal end (Fig. 2), the arms being pivotable away from each other to a maximum distance between the distal end of the arms (Fig. 3), the first jaw keying structure has a first opening to receive a key of the first lever keying structure (310c, Fig. 6), the second jaw keying structure has a second opening to receive a key of the second lever keying structure (310c, Fig. 6), the fastener is received in the first and second jaw pivot hubs (3, 9, 33) and the first and second lever pivot hubs (33 is in 3 and 9 while 3 and 9 are received in 5 and 11 making 33 in 5 and 11), the first and second lever pivot hubs extend forward of the pivot axis (5, 11, Fig. 2), and the first and second jaw pivot hubs extend rearward of the pivot axis (3, 9, Fig. 2).

    PNG
    media_image1.png
    558
    683
    media_image1.png
    Greyscale

However, with regards to claims 1, 2, 7, 8, 21-23, and 27, Lin fails to disclose the cutting edges are biased away from each other toward the open arrangement, the thumb structure is a thumb bed, the finger structure is a finger bed, the thumb bed being sized and shaped for receiving a thumb tip of a first hand, the finger bed being sized and shaped for receiving a fingertip of the first hand, the thumb bed being arranged with respect to the finger bed to permit the person actuate the cutting edges from the open arrangement to the closed arrangement by overcoming the bias of spring in response to pinching the thumb bed and the finger bed toward each other the thumb tip on the thumb bed and the finger tip on the finger bed, each arm being paddle-shaped, each arm having a length extending rearward from the lever pivot hub, a width extending between opposite left and right sides of the arm, a thickness transverse to the width and the length, the length and width being greater than the thickness, the beds have widthwise concave/non-convex press surfaces, and the first and second arms are free of structure forming a loop.
Miles teach it is known in the art of scissors to incorporate the cutting edges are biased away from each other toward the open arrangement (s), the thumb structure is a thumb bed (tb), the finger structure is a finger bed (fb), the thumb bed being sized and shaped and capable of receiving a thumb tip of a first hand (tb), the finger bed being sized and shaped and capable of receiving a fingertip of the first hand (fb), the thumb bed being arranged with respect to the finger bed allowing the user to be capable of pinching the scissors as claimed so as to permit the person actuate the cutting edges from the open arrangement to the closed arrangement by overcoming the bias of spring (tb, fb, s), each arm being paddle-shaped (tb, fb), each arm having a length extending rearward from the lever pivot hub (Fig. 2), a width extending between opposite left and right sides of the arm (Fig. 2), a thickness transverse to the width and the length (Fig. 3), the length and width being greater than the thickness (Figs. 2 and 3), and the beds have widthwise concave/non-convex press surfaces (ps), and the first and second arms are free of structure forming a loop (Figs. 4 and 5).  It is well within one’s technical skill to replace one scissor grip with another known scissor grip.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Lin with the thumb and finger beds, as taught by Miles, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.

    PNG
    media_image2.png
    773
    475
    media_image2.png
    Greyscale

With regards to claims 3 and 5, Lin in view of Miles fail to disclose the maximum distance being less than the width of the arms and 1.5 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the maximum distance any reasonable value including the claimed distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It would have been an obvious matter of design choice to have made the maximum distance any reasonable value including the claimed distance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been an obvious matter of design choice to modify the device of Lin in view of Miles to obtain the invention as specified in claims 3 and 5.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  
With regards to claims 4 and 6, Lin in view of Miles fail to disclose the arms are less than 2.5 inches long and the cutting edges are lean than one inch long.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the arm and edge lengths of any reasonable value including the claimed length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It would have been an obvious matter of design choice to have made the arm and edge length of any reasonable value including the claimed length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been an obvious matter of design choice to modify the device of Lin in view of Miles to obtain the invention as specified in claims 3 and 5.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claims
It is to be noted that claims 24-26 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28 and 29 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments are not directed towards the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
17 October 2022

/Jason Daniel Prone/
Primary Examiner, Art Unit 3724                                                                                                                                                                                                         rest o